Citation Nr: 1822608	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for generalized periodontitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted notices of disagreement in March and May 2011.  Statements of the case (SOCs) were issued in February 2014.  The Veteran perfected timely substantive appeals in March 2014.  A supplemental SOC addressing the sleep apnea and periodontitis claims was provided in August 2016.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager paperless claims processing systems.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the hearing before the Board in April 2017, prior to the promulgation of a decision in the appeal, the Veteran gave notice of his desire to withdraw his pending appeals regarding an initial compensable rating for generalized periodontitis and service connection for obstructive sleep apnea.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met in regard to the claims for increased rating for generalized periodontitis and service connection for sleep apnea.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In this case, at the April 2017 videoconference hearing before the Board, the Veteran withdrew from appellate consideration the issues of entitlement to a compensable rating for generalized periodontitis and service connection for sleep apnea.

Thus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to compensable rating for generalized periodontitis and service connection for sleep apnea.


ORDER

The appeal as to entitlement to a compensable rating for generalized periodontitis is dismissed.

The appeal as to entitlement to service connection for sleep apnea is dismissed.
REMAND

The Veteran underwent VA examination in conjunction with his claim in February 2011.  After reviewing the claims file and interviewing the Veteran, the examiner attempted to complete clinical testing to determine the nature and etiology of the claimed hearing loss and tinnitus.  However, she reported that thresholds and word recognition could not be measured due to inconsistent and unreliable results.  The examiner noted that responses were part word at lower levels than those documented and puretone responses were significantly worse than expected.  She stated that the degree of impaired hearing could not be determined due to inconsistent results and that her findings were not suitable for adjudication purposes.  No etiological opinion was provided regarding the claimed hearing loss or tinnitus. 

VA and private treatment records reflect a diagnosis of hearing loss and subjective tinnitus.  Significantly, a June 2011 audiological evaluation contains a note in which the private audiologist opined that the Veteran's hearing loss and ringing tinnitus were more likely than not initiated in military service.  However, she reported that her findings were completely different from a prior July 2010 VA evaluation and noted that the Veteran did not appear to need hearing aids.  Furthermore, although the various audiograms of record document decreased hearing acuity, they are not sufficient for VA purposes because they do not contain a controlled speech discrimination test (Maryland CNC) as required by VA regulation.  See 38 C.F.R. 
§ 3.385 (2017).

Therefore, the Board finds that remand is warranted to afford the Veteran a new VA examination and obtain a medical opinion as to the nature and etiology of his claimed hearing loss and tinnitus, with consideration given to the lay and medical evidence of record.
   
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination for the purpose of determining whether the Veteran has a bilateral hearing loss for VA purposes and obtaining a medical opinion as to the nature and etiology of the claimed bilateral hearing loss and tinnitus.

The claims file and a copy of this REMAND are to be made available to the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

a)  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss and tinnitus were caused by or results from the Veteran's service, to include in-service noise exposure consistent with his military occupational specialty of ammunition clerk.  In so opining the examiner is asked to do the following:  (1) convert the in-service audiometric findings from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus; and (4) address the findings of the June 2011 private opinion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Review the examination report(s) to ensure compliance with the directives of this REMAND.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above actions, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


